      Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSD Page 1 of 15




                      Exhibit “B”




4817-0025-5209.1
7/6/2021         Case 1:21-cv-00098 Document 1-2 FiledDetails
                                                       on 07/06/21 in TXSD Page 2 of 15




             Case Information

             2021-DCL-03385 | Eddie Vela vs. Home Depot U.S.A., Inc.

             Case Number                              Court                    Judicial Officer
             2021-DCL-03385                           445th District Court     Rincones, Gloria M
             File Date                                Case Type                Case Status
             06/07/2021                               Other Injury or Damage   Pending




             Party

             Plaintiff                                                         Active Attorneys 
             Vela, Eddie                                                       Lead Attorney
                                                                               AZIZ, MUHAMMAD SULEIMAN
                                                                               Retained




             Defendant
             Home Depot U.S.A., Inc.

             Address
             Corporation Service Company d/b/a CSC-Lawyers Inco
             211 E. 7th Street, Suite 620
             Austin TX 78701




             Events and Hearings



https://portal.co.cameron.tx.us/PortalProd/Home/WorkspaceMode?p=0#                                       1/3
7/6/2021         Case 1:21-cv-00098 Document 1-2 FiledDetails
                                                       on 07/06/21 in TXSD Page 3 of 15

                06/07/2021 Original Petition (OCA) 


                   Comment
                   Plaintiff's Original Petition


                06/07/2021 Efiled Original Petition Document 


                Plaintiff's Original Petition

                   Comment
                   Plaintiff's Original Petition


                06/07/2021 Citation Issued 


                E-Sig - Citation - Personal Service

                   Comment
                   Emailed Citation to 'ignacio@martinezlegal.com', V.F.


                06/07/2021 Citation 


                Served
                06/09/202111:06 AM

                Anticipated Server
                Civil Process Server

                Anticipated Method
                In Person
                Actual Server
                Civil Process Server

                Returned
                06/21/2021


                06/21/2021 Service Return 


                Defendant Home Depot U.S.A. Inc Return of Service

                   Comment
                   Defendant Home Depot U.S.A. Inc Return of Service




             Financial

             Vela, Eddie
https://portal.co.cameron.tx.us/PortalProd/Home/WorkspaceMode?p=0#                        2/3
7/6/2021         Case 1:21-cv-00098 Document 1-2 FiledDetails
                                                       on 07/06/21 in TXSD Page 4 of 15
                    Total Financial Assessment                                                              $315.00
                    Total Payments and Credits                                                              $315.00


              6/7/2021         Transaction Assessment                                                      $315.00

              6/7/2021         E-File Electronic Payment             Receipt # 2021-10632   Vela, Eddie   ($315.00)




             Documents


                Plaintiff's Original Petition
                E-Sig - Citation - Personal Service
                Defendant Home Depot U.S.A. Inc Return of Service




https://portal.co.cameron.tx.us/PortalProd/Home/WorkspaceMode?p=0#                                                    3/3
     Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSDFILED
                                                                 Page   5 of 15
                                                                    - 6/7/2021 12:00 AM
                                                                               2021-DCL-03385 / 54134509
                                                                               LAURA PEREZ-REYES
                                                                               Cameron County District Clerk
                                           2021-DCL-03385                      By Viviana Fuentes Deputy Clerk
                                 CAUSE NO. _______________

EDDIE VELA,                                      §               IN THE DISTRICT COURT OF
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §               CAMERON COUNTY, TEXAS
                                                 §
HOME DEPOT U.S.A., INC.,                         §                       Cameron County - 445th District Cour
                                                 §
       Defendant.                                §                   ____ JUDICIAL DISTRICT


                            PLAINTIFF’S ORIGINAL PETITION

       COMES NOW, Eddie Vela (“Plaintiff”), and files his Original Petition against Home

Depot U.S.A., Inc. (“Defendant”), and in support thereof would respectfully show this Honorable

Court as follows:

                                          I.
                               DISCOVERY CONTROL PLAN

       1.      Pursuant to Rules 190.1 and 190.4 of the Texas Rules of Civil Procedure, Plaintiff

intends that discovery be conducted under Level 3.

                                              II.
                                            PARTIES

       2.      Plaintiff, Eddie Vela, is a resident of Cameron County, Texas.

       3.      Defendant, Home Depot U.S.A., Inc. (“Home Depot”), is a foreign corporation

doing business in the State of Texas with a principal place of business in Texas. Defendant may

be served through its registered agent: Corporation Service Company d/b/a CSC-Lawyers Inco,

211 E. 7th Street, Suite 620, Austin, Texas 78701.

       4.      Plaintiff specifically invokes the right to institute this suit against whatever entity

was conducting business using the assumed or common name of “Home Depot,” with regard to

the events described in this petition. Plaintiff expressly invokes his right under Rule 28 of the
     Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSD Page 6 of 15




Texas Rules of Civil Procedure to have the true name of this party substituted at a later time upon

the motion of any party or one of the Court.

                                           III.
                                 JURISDICTION AND VENUE

       5.      The Court has jurisdiction of the subject matter of this lawsuit and the amount in

controversy is above the minimum jurisdictional limits of this Honorable Court as Plaintiff seeks

aggregate monetary relief over $1,000,000.00. See TEX. R. CIV. P. 47. Additionally, removal to

federal court would be improper because this lawsuit does not involve a federal question, this

lawsuit lacks diversity and/or because of the forum defendant rule.

       6.      Pursuant to Texas Civil Practice and Remedies Code Section 15.002(a)(1),

Cameron County is the proper venue because it is the county in which all or a substantial part of

the events or omissions giving rise to the claim occurred.

                                                IV.
                                               FACTS

       7.      On or about July 17, 2020, Plaintiff Eddie Vela was an invitee on the premises of

Home Depot #6984, a home improvement store owned and operated by Defendant Home Depot,

located at 605 W. Morrison Road, Brownsville, Texas 78521. As Plaintiff was shopping for

lumber, a 2x4 fell off the second level of the lumber rack and struck him in the head, neck, back

and shoulder. As a result of the incident, Plaintiff suffered serious injuries.

                                        V.
                       CAUSES OF ACTION AGAINST DEFENDANT

A.     NEGLIGENCE

       8.      At the time and on the occasion in question, Defendant committed acts and

omissions, which collectively and separately constituted negligence. Defendant had a duty to

exercise ordinary care, meaning the degree of care that would be used by an entity of ordinary



                                                  2
     Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSD Page 7 of 15




prudence under the same or similar circumstances. Defendant breached that duty in one or more

of the following ways:

       a.      Failing to properly arrange lumber in the rack;

       b.      Failing to properly secure lumber in the rack;

       c.      Failing to maintain the rack and premises in a reasonable and safe condition;

       d.      Failing to correct the unreasonably dangerous condition created by the lumber in
               the rack;

       e.      Failing to warn invitees, including Plaintiff, of the unreasonably dangerous
               condition created by the lumber in the rack;

       f.      Failing to properly inspect the rack and premises in a timely manner;

       g.      Failing to properly train its employees regarding securing lumber in the rack;

       h.      Failing to properly supervise its employees regarding securing lumber in the rack;

       i.      Failing to implement proper policies, procedures and/or rules to make the premises
               reasonably safe;

       j.      Failing to use ordinary care in the hiring and retention of employees; and

       k.      Other acts or omissions deemed negligent.

       9.      These breaches, among others, constituted negligence. Such negligence was a

proximate cause of the accident and Plaintiff’s injuries and damages.

B.     PREMISES LIABILITY

       10.     Defendant owned, operated, maintained and controlled the premises where the

incident occurred. Plaintiff was an invitee who entered Defendant’s premises with Defendant’s

knowledge and for their mutual benefit. The condition of the area where Plaintiff was injured –

the lumber rack – posed an unreasonable risk of harm, and Defendant and/or its employees knew

or reasonably should have known of the unreasonably dangerous condition and/or situation.

Plaintiff did not have actual knowledge of the unreasonably dangerous condition and/or situation.



                                                3
     Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSD Page 8 of 15




Defendant had a duty to either warn Plaintiff of the unreasonably dangerous condition and/or

situation, or make the unreasonably dangerous condition unreasonably safe. Defendant breached

this duty by failing to adequately warn Plaintiff of this unreasonably dangerous condition and/or

situation, and by failing to make the unreasonably dangerous condition and/or situation reasonably

safe. Defendant’s breaches of its duties proximately caused Plaintiff’s injuries.

C.     GROSS NEGLIGENCE

       11.     Plaintiff alleges that all acts, conduct, and/or omissions on the part of Defendant,

taken singularly or in combination, constitute gross negligence and were the proximate cause of

Plaintiff’s injuries and damages. Defendant’s acts and/or omissions, when viewed objectively

from Defendant’s standpoint at the time such acts and/or omissions occurred, involved an extreme

degree of risk, considering the probability and magnitude of the potential harm to others.

Defendant had actual, subjective awareness of the risk, but proceeded with conscious indifference

to the rights, safety and welfare of Plaintiff with an intentional state of mind. Such gross

negligence was a proximate cause of the occurrence and Plaintiff’s injuries and damages.

Therefore, Plaintiff is entitled to punitive and/or exemplary damages.

                                             VI.
                                           DAMAGES

       12.     As a result of this incident, Plaintiff sustained serious injuries and seeks

compensation for the following damages:

       a.      Past and future mental anguish;

       b.      Past and future physical pain and suffering;

       c.      Past and future bodily impairment and disability;

       d.      Past and future medical expenses;

       e.      Past and future lost wages and loss of earning capacity;



                                                 4
    Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSD Page 9 of 15




       f.      Loss of household services;

       g.      Loss of enjoyment of life;

       h.      Disfigurement and scarring;

       i.      Costs of suit;

       j.      Exemplary damages;

       k.      Pre-judgment and post-judgment interest as allowed by law; and

       l.      Any and all other damages to which Plaintiff may be justly entitled.

                                          VII.
                                PRESERVATION OF EVIDENCE

       13.     Plaintiff hereby requests and demands that Defendant and its agents, attorneys, and

insurers preserve and maintain all evidence pertaining to any claim or defense to the incident made

the basis of this lawsuit, or the damages resulting therefrom, including but not limited to

photographs; videotapes; audiotapes; recordings; business records, memoranda; files; facsimiles;

e-mails; voicemails; text messages; sales receipts; invoices; commission records; tax records;

telephone messages; telephone calling card transactions; calendar entries; diary entries; any

incident report; and any electronic image, data or information related to the referenced incident.

Failure to maintain such items, including but not limited to any other items previously requested

and demanded to be preserved before the subject lawsuit ensued, will constitute a “spoliation” of

the evidence and may subject Defendant to sanctions.

                                              VIII.
                                            TRCP 193.7

       14.     Pursuant to Texas Rule of Civil Procedure 193.7, Defendant is hereby put on actual

notice that any documents it produces in response to written discovery will be used in pretrial




                                                5
    Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSD Page 10 of 15




proceedings and at trial and will be deemed authentic unless it makes valid objections to

authenticity pursuant to this rule.

                                                 IX.
                                            JURY DEMAND

       15.     Plaintiff hereby requests the causes of actions alleged herein be tried before a jury

consisting of citizens residing in Cameron County, Texas.

                                                PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that upon final hearing, Plaintiff has judgment for all damages in

accordance with his pleadings and proof, for costs of Court herein expended, for interest, both pre-

and post-judgment, to which he is entitled under the law, and for such other and further relief, both

general and special, legal and equitable, to which he may be justly entitled.

                                              Respectfully submitted,

                                              ABRAHAM, WATKINS, NICHOLS,
                                              AGOSTO, AZIZ & STOGNER

                                              By: /s/ Muhammad S. Aziz
                                                   MUHAMMAD S. AZIZ
                                                   Texas Bar No. 24043538
                                                   DAVID J. BALUK
                                                   Texas Bar No. 24078186
                                                   800 Commerce Street
                                                   Houston, Texas 77002
                                                   Telephone: (713) 222-7211
                                                   Facsimile: (713) 225-0827
                                                   Email: maziz@awtxlaw.com
                                                   Email: dbaluk@awtxlaw.com

                                              -and-




                                                 6
Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSD Page 11 of 15




                                IGNACIO G. MARTINEZ LAW FIRM

                                By: /s/ Ignacio G. Martinez
                                     IGNACIO G. MARTINEZ
                                     Texas Bar No. 24049105
                                     1205 N. Express
                                     Brownsville, Texas 78520
                                     Telephone: (956) 542-2264
                                     Facsimile: (956) 269-9007
                                     Email: ignacio@martinezlegal.com

                                ATTORNEYS FOR PLAINTIFF




                                   7
           Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSD Page 12 of 15

                                CITATION – PERSONAL SERVICE – TRCP 99

                                      THE STATE OF TEXAS

                                          2021-DCL-03385-I

 Eddie Vela                                            §      IN THE 445TH DISTRICT COURT
 VS                                                    §      OF
 Home Depot U.S.A., Inc.                               §      CAMERON COUNTY, TEXAS

TO      Home Depot U.S.A., Inc.
        Corporation Service Company d/b/a CSC-Lawyers Inco,
        211 E. 7th Street, Suite 620
        Austin TX 78701

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be
required to make initial disclosures to the other parties of this suit. These disclosures generally must
be made no later than 30 days after you file your answer with the clerk. Find out more at
TexasLawHelp.org." TRCP. 99

You are hereby commanded to appear by filing a written answer to Plaintiff's Original Petition at or before
10:00 o'clock A.M. on the Monday next after the expiration of 20 days after the date of service of this citation
before the Honorable 445th District Court of Cameron County, at the Courthouse in said County in Brownsville,
Texas. Said Plaintiff's Original Petition was filed in said court on June 07, 2021, in the above entitled cause.

2021-DCL-03385-I                                           Eddie Vela
                                                           vs.
                                                           Home Depot U.S.A., Inc.

The nature of Petitioner's demand is fully shown by a true and correct copy of Plaintiff's Original Petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 7th day of June,
2021.

ATTORNEY:                                              Laura Perez-Reyes
MUHAMMAD SULEIMAN AZIZ                                 District Clerk of Cameron County
24043538                                               974 E Harrison St.
713-222-7211                                           Brownsville, Texas 78520
                                                                Signed: 6/7/2021 10:23:35 AM
800 Commerce Street
Houston TX 77002

                                                       By:________________________________________
                                                       Viviana Fuentes, Deputy Clerk
            Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSD Page 13 of 15
                    2021-DCL-03385-I                                                 Eddie Vela
                   445th District Court                                                 vs.
                                                                                Home Depot U.S.A., Inc.

                                                     RETURN OF SERVICE
Executed when copy is delivered:
This is a true copy of the original citation, was delivered to defendant _____________________, on the _____ day of
____________________, 20__________.

          NAME/ADDRESS FOR SERVICE                             ____________________________________Officer
_________________________________________                      ________________________________County, TX
_________________________________________
_________________________________________
_________________________________________                      By:_________________________________Deputy




                                                   OFFICERS RETURN

Came to hand on the _____ day of ____________________, at _____o’clock ___m and _____________ County, Texas,
by delivering to each of the within named defendants in person, a true copy of this _________________________ with
the date of delivery endorsed thereon, together with the accompanying copy of the ___________________________ at
the following times and places, to wit:
NAME                                      DATE/TIME                     PLACE/COURSE/DISTANCE FROM COURTHOUSE

And not executed as to the defendant(s),____________________________________________________
The diligence used in finding said defendant(s) being:
____________________________________________________________________________________
and the cause or failure to execute this process is:
____________________________________________________________________________________
and the information received as to the whereabouts of said defendant(s) being:
____________________________________________________________________________________

FEES:                                                          ____________________________________Officer
SERVING PETITION/COPY $___________                             ________________________________County, TX
TOTAL:                $___________
                                                               By:_________________________________Deputy

                                                               _________________________________________
                                                                                   AFFIANT


     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty or perjury and contain the following statement:
“My name is _______________________________, my date of birth is _______________, my address is
____________________________________________________________________________________
I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
EXECUTED in ________________ County, State of __________, on the _____ day of ___________________. 20_____.

_________________________________________                      _________________________________________
ID Number/Expiration of Certification                          Declarant/Authorized Process Server
          Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSD Page 14 of 15

                               CITATION — PERSONAL SERVICE — TRCP 99

                                             THE STATE OF TEXAS

                                                     2021-DCL-03385-1

 Eddie Vela                                                         §      IN THE 445TH DISTRICT COURT
 VS                                                                 §      OF
 Home Depot U.S.A., Inc.                                            §      CAMERON COUNTY, TEXAS

TO      Home Depot U.S.A., Inc.
        Corporation Service Company d/b/a CSC-Lawyers Inco,
        211 E. 7th Street, Suite 620
        Austin TX 78701

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be
required to make initial disclosures to the other parties of this suit. These disclosures generally must
be made no later than 30 days after you file your answer with the clerk. Find out more at
TexasLawHelp.org." TRCP.99

You are hereby commanded to appear by filing a written answer to PlaintifF's Original Petition at or before
10:00 o'clock A.M. on the Monday next after the expiration of 20 days after the date of service of this citation
before the Honorable 445th District Court of Cameron County, at the Courthouse in said County in Brownsville,
Texas. Said Plaintifrs Original Petition was filed in said court on June 07, 2021, in the above entitled cause.

2021-DCL-03385-1                                                        Eddie Vela
                                                                        vs.
                                                                        Home Depot U.S.A., Inc.

The nature of Petitioner's demand is fully shown by a true and correct copy of Plaintifrs Original Petition
accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 7th day of June,
2021.
                                             IlUPPaorr~~r
ATTORNEY:             ~`~°``.~~,1CT                                 Laura Perez-Reyes
MUHAMMAD ;SULEIMAN P~~~~?.~"''"" • "~"•"••b C~''r~                  District Clerk of Cameron County
24043538                                                            974 E Harrison St.
713-222-7211        = '                      ~~ ®  ~                Brownsville, Texas 78520
                                                                                         AM
                                                                             Signed; 6/7/2021 30:23;35
800 Commerce Street
                        S                          ~
Houston TX 77002
                                                              `ee
                                }••'•y ...             ...e
                                         N.............             By:
                                        ,~®UN1%;,,o~®°~®            Viviana Fuentes, Deputy Clerk
           Case 1:21-cv-00098 Document 1-2 Filed on 07/06/21 in TXSD Page 15 of 15

                    2021-DCL-03385-1                                                  Eddle Vela
                   445th District Court                                                  Vs.
                                                                                 Home De ot U.S.A., Inc.

                                                     RETURN OF SERVICE
Executed when copy is delivered:
This is a true copy of the original citation, was delivered to defendant                         on the         day of
                           ,20

             NAME/ADDRESS FOR SERVICE                                                                      Officer
                                                                                                       County, TX


                                                               By:                                          Deputy


■■■■■■■■■■■■■. ■■■■■■■ e ■ . ■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■ .. ■■■■■■ . ■■■■■■■■■■■■■■■■■■■■■■■■■■ ~


                                                       OFFICERS RETURN

Came to hand on the           day of                           at 7 -0o'clock Wm and                        County, Texas,
by delivering to each of the within named defendants in person, a true copy of this _                                 with
the date of delivery endorsed thereon, together with the accompanying copy of the _                                      at
the followinq times and places, to wit:


And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

and the cause or failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:


FEES:                                                                                                      Officer
SERVING PETITION/COPY $                                                                                County, TX
TOTAL:                $
                                                               By:                                          Deputy


                                                                                           AFFIANT

....■.........■■....■......■..■.■■■..■■..■..■■.■■■........■.......■..■.■■■........■.......~
    COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty or perjury and contain the following statement:
"My name is                                           , my date of birth is                   , my address is

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
EXECUTED in                            County, State of ~,           on the       day of                        .20


ID Number/Expiration of Certification                          DeclaranUAuthorized Process Server
